Citation Nr: 9915547	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  93-09 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for residuals of a 
pilonidal cystectomy, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1968.  He also had additional periods of active 
duty for training.

By decision dated in January 1992, the Board of Veterans' 
Appeals (Board) concluded that the evidence submitted by the 
veteran was new and material, and his claim for service 
connection for postoperative residual of a pilonidal cyst was 
reopened.  Based on a review of the entire evidence of 
record, the Board granted service connection for the 
residuals of a pilonidal cystectomy.  In a rating action 
dated in February 1992, the Regional Office (RO) effectuated 
the Board's decision, and granted service connection for 
residuals, scar, pilonidal cystectomy, effective January 
1992.  The veteran disagreed with the noncompensable 
evaluation which was assigned.  Following a hearing, the 
hearing officer, in a decision in September 1992, confirmed 
the noncompensable rating.  

By decision in March 1995, the Board denied the veteran's 
claim for an increased rating for residuals, scar, pilonidal 
cystectomy.  The veteran appealed this matter to the United 
States Court of Appeals for Veterans Claims (Court) (prior to 
March 1, 1999, it was known as the United States Court of 
Veterans Appeals).  In February 1997, the Court granted a 
motion of the Secretary of the Department of Veterans Affairs 
(VA) and issued an order vacating and remanding the Board's 
March 1995 decision for, in pertinent part, application of 
the provisions of 38 C.F.R. §§ 4.40, 4.45 (1998) and DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In a January 1998 
decision, the Board remanded the veteran's claim for 
additional development of the evidence.  Based on the receipt 
of that evidence, including the reports of VA examinations in 
March 1998, the RO, by rating action dated in May 1998, 
assigned a 10 percent evaluation for the residuals of the 
pilonidal cystectomy.  In an August 1998 rating decision, the 
RO held that an increased rating on the basis of the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998) was not 
warranted.


FINDINGS OF FACT

1. The residuals of the veteran's pilonidal cyst are 
manifested by a superficial, tender scar.

2. There is no clinical evidence of drainage or inflammation, 
and there are no functional limitations resulting from the 
scar.

3. There is no competent medical evidence demonstrating that 
the residuals of the pilonidal cystectomy are productive 
of fatigue or weakness.


CONCLUSION OF LAW

A rating in excess of 10 percent for residuals of a pilonidal 
cystectomy is not warranted.  38 U.S.C.A. §1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.118 Diagnostic Codes 
7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of the residuals of his service-
connected pilonidal cystectomy that are within the competence 
of a lay party to report are sufficient to conclude that his 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Much 
additional medical evidence has been obtained since the 
Board's January 1998 remand.  

The Board recognizes that, with regard to medical 
examinations for disorders with fluctuating periods of 
outbreak and remission, an adequate medical examination 
requires discussion of the relative stage of symptomatology 
observed.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  The 
Board finds that the medical examinations which were 
accomplished in 1998 pursuant to the Board's January 1998 
remand were adequate for an equitable determination of this 
issue.  No further development is necessary in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

Factual background

The service medical records from the veteran's period of 
active duty contain no complaints or findings pertaining to a 
pilonidal cyst.  

The veteran was seen in February 1977 while he was apparently 
on active duty for training.  He complained of a painful 
pilonidal cyst, and noted that it had been previously 
drained.  The cyst was incised and drained to relieve 
pressure.  On examination for the Reserves in August 1979, a 
single, clean pilonidal punctum was noted.  

In a statement dated in May 1982, a private physician 
reported that he had seen the veteran in July 1974 for a 
check-up of a pilonidal cyst.  None was noted.  

The veteran was afforded a VA psychiatric examination in June 
1982.  During the examination, he reported that he had been 
fired the previous summer.  He stated that it was an unfair 
termination and was mostly because of persistent tardiness 
and time lost from work.  He indicated that the reason for 
this was because he was depressed.

As noted above, by decision dated in January 1992, the Board 
found that the veteran had submitted new and material 
evidence, reopened his claim and granted service connection 
for postoperative residuals of a pilonidal cyst.  This 
decision was implemented by the RO in an April 1992 rating 
action in which service connection was granted for residuals, 
scar, pilonidal cystectomy.  A noncompensable evaluation was 
assigned pursuant to the provisions of Diagnostic Code 7805 
of the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  The evaluation was effective January 1992.  The veteran 
disagreed with the assigned rating.

A VA general medical examination was conducted in April 1992.  
The veteran related a history of a pilonidal cystectomy 10 
years earlier.  He claimed that he had had lots of problems 
after the surgery and that he had pain which made him unable 
to sit down or lie on his back.  He indicated that he had 
learned to live with it.  It was noted that he was not taking 
any medication for the pain, but stated that he was under the 
care of a chiropractor for the pain.  An examination revealed 
a postoperative scar in the sacrococcygeal area.  It was well 
healed.  There was a small pinpoint opening, but no drainage 
or erythema.  The diagnosis was residual scar from pilonidal 
cystectomy.

Following a hearing at the RO in August 1992, a hearing 
officer confirmed the noncompensable evaluation for the 
veteran's service-connected disability.  In addition, he 
concluded that there was clear and unmistakable error in that 
portion of the February 1992 rating decision of the RO which 
assigned January 1992 as the effective date of the award.  It 
was concluded that the proper effective date was October 
1988, the date of the veteran's reopened claim.  This 
determination was effectuated in the RO's December 1992 
rating decision.

VA outpatient treatment records dated from 1993 to 1996 have 
been associated with the claims folder.  The veteran was seen 
in October 1993 and reported that he had experienced 
intermittent inflammatory episodes since the pilonidal cyst 
had been incised and drained many years earlier.  On 
examination, there was a spontaneously draining pilonidal 
cyst with abscess.  In June 1995, he complained that his cyst 
had been acting up about one time per year for more than ten 
years.  Later that month, it was reported that he had a 
recently infected pilonidal cyst.  It was incised and 
drained.  When seen in August 1996, he stated that the 
pilonidal cyst was not troublesome.

The veteran was afforded a VA examination of the joints in 
March 1998.  He complained of pain in the sacral area 
posteriorly about the cyst.  He had no drainage at the time 
of the examination.  However, he reported that there were 
times in which it filled up with fluid and became very 
painful. The pain reportedly extended from the tip of the 
coccyx all the way up to his neck.  He believed that the last 
time the cyst had been drained was in 1997.  He stated that 
he had swelling.  He had recently noticed some stains on his 
underwear.  The veteran related that the pain in the back was 
intermittent, but that he did have flare-ups.  During such 
episodes, the pain, which was in the sacral area, the low 
back and even the neck, became incapacitating.  On 
examination, he moved quickly and without a limp.  There was 
pain in the neck, low back, sacrum and right shoulder on 
various motions.  The entire lumbar area was tender to 
varying degrees to include the sacroiliac joints.  There was 
a pilonidal cyst type scar just to the right of the midline.  
This was tender.  There was thickening of tissue underneath 
the scar which was movable.  There was no redness, induration 
or drainage.  

The examiner commented that the veteran had a pilonidal cyst 
scar with thickening in the area.  There was no drainage or 
objective findings except the thickened area as noted.  The 
scar was well healed.  The examiner could not account for 
pain in the area of the pilonidal scar to cause the veteran's 
lumbar symptomatology or pain.  Clinically, there was no 
evidence from an orthopedic standpoint of any bone problems 
as a result of the pilonidal scar.  The examiner stated that 
he was deferring to a general surgeon to evaluate the status 
of the pilonidal scar.  He again noted that there appeared to 
be no reason that the scar should cause any problem to affect 
the lumbar spine.  The scar and the residual pilonidal cyst 
could affect symptoms localized about the sacral area which 
would result in the veteran having difficulty sitting, 
secondary to when it became inflamed or swollen.  This was 
not the case at this point. However, the swelling, even if it 
did occur based upon the information at hand would not cause 
lumbar symptoms, but solely localized symptoms about the 
lower sacral area.  The examiner added that there would be no 
lumbar fatigability, lack of endurance or weakness affecting 
the lumbar musculature secondary to the scar.  It was 
questionable at this point if the pilonidal residual 
pathology would result in fatigability, lack of endurance or 
difficulty sitting secondary to localized sacral soft tissue 
symptomatology.

Magnetic resonance imaging of the lumbar spine in March 1998 
revealed degenerative changes at L4-5 and L5-S1.  It was 
reported in April 1998 that the veteran stated that he would 
not go through with magnetic resonance imaging of the sacrum.

The veteran was seen in the VA surgery clinic in March 1998.  
It was noted that the pilonidal cyst had been drained on 
occasions when he had bad infections.  It had never been 
removed.  There were the typical sinus tracts of the cyst in 
the midline.  There was a balky scar over the cyst from 
multiple episodes of infection, incision and drainages.  The 
examiner commented that the cyst could cause incapacitating 
pain during periods of infection; that the cyst was not 
responsible for any claimed weakness in the legs; and no 
incision and drainage of the cyst could have harmed any nerve 
to the legs as the veteran claimed.  

A VA dermatology examination was conducted in March 1998.  
The veteran complained that he had an inability to flex his 
leg at the hip.  An examination disclosed a small scar at the 
sacral area, without evidence of inflammatory activity.  It 
was noted that there was no limitation of function caused by 
the scar.  The scar was superficial and should not affect the 
deeper bone or nerve structure to cause leg flexion.  The 
examiner added that a neurology or orthopedic evaluation was 
needed for this.  The diagnosis was scar.

In April 1998, the examiner who conducted the orthopedic 
examination commented that the abnormalities noted on the 
magnetic resonance imaging of the lumbar spine were 
completely unrelated to the pilonidal cyst and had no 
relation to the veteran's cyst surgery.  He added that there 
was no change in his opinion that there was no lumbar 
fatigability, lack of endurance or weakness affecting the 
lumbar musculature secondary to the scar.  He further noted 
that he had reviewed the report of the dermatology 
examination and the fact that the scar was superficial went 
along with his opinion that the pilonidal cyst tissue would 
not cause problems in the lumbar spine.  Finally, the 
examiner noted that the general surgeon had also felt that 
the cyst was not responsible for any claimed weakness in the 
legs.  

Based on the findings summarized above, the RO, by rating 
action dated in May 1998, assigned a 10 percent evaluation 
for residuals of a pilonidal cystectomy, effective October 
1988.  The rating was assigned under the provisions of 
38 C.F.R. § 4.118 Diagnostic Code 7804 (1998) [scars, 
superficial, tender and painful on objective demonstration.

Relevant Law and Regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  Scars may 
also be rated on limitation on function of part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence or part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. For the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints; multiple 
involvements of the interphalangeal, metacarpal and carpal 
joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints.  The lumbosacral articulation and 
both sacroiliac joints are considered to be a group of minor 
joints, ratable on disturbance of lumbar spine functions.  
38 C.F.R. § 4.45.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54. 

Analysis

When a particular disability is not listed in the Rating 
Schedule, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (1998); see also Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992)

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  Here, the Board must consider which 
Diagnostic Code or Codes may be potentially  be applicable 
and provide an explanation why the Diagnostic Code used was 
selected.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The Board has evaluated the veteran's pilonidal cystectomy 
residuals under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
other scars, which calls for such scars to be evaluated based 
on limitation of function of the part affected.  The recent 
physical examinations of the veteran, which have been 
described in detail above, clearly demonstrate that the 
veteran's pilonidal cystectomy scar does not result in any 
functional limitation.  The scar was described as 
superficial, with no adverse impact on the veteran's back, 
legs or other functions.  The Board further notes that the 
March 1998 MRI studies identified degenerative changes of the 
lumbar spine, which have not been attributed to the pilonidal 
cyst scar.

In the Court's order, the VA was directed to consider the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, as well as its 
decision in DeLuca, 8 Vet. App. 202.  In DeLuca, the Court 
held that when a Diagnostic Code provides for compensation 
based solely upon limitation of motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca, 8 Vet. App. at 206.  
In this regard, the Board notes that the questions of 
weakness and fatigability were specifically addressed during 
the examinations.  It was specifically concluded that the 
pilonidal cyst residuals did not result in any lumbar spine 
or leg pain.  In addition, it was also concluded that the 
superficial scar was not productive of lumbar fatigability 
weakness or lack of endurance.  Further, the medical evidence 
does not indicate that there is any limitation of motion due 
to pain, even during the periods of exacerbation of the 
pilonidal cyst.  The March 1998 examiner did indicate that 
the veteran would have difficulty sitting during such periods 
due to pain, but limitation of motion was not mentioned.

Thus, the competent medical evidence of record clearly 
refutes the allegations that the residuals of the pilonidal 
cystectomy have resulted in any symptoms associated with the 
veteran's low back or legs or that the scar caused weakness 
or fatigability.  The only evidence in support of the 
veteran's claim consists of statements he has made on his own 
behalf.  Since the veteran is not a medical expert, he is not 
competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

For the reasons stated above, the Board believes that rating 
the veteran's pilonidal cyst scar under Diagnostic Code 7805 
is not appropriate because there is no identifiable 
limitation of function in the part affected.

The veteran's pilonidal cystectomy residuals are currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  The recent examinations conducted by 
the VA confirm that the pilonidal cyst scar is tender.  The 
veteran currently is at the maximum evaluation assignable for 
a tender scar under Diagnostic Code, 10 percent.   In light 
of the Court's holding in Johnston v. Brown, 10 Vet. App. 80, 
85 (1997), the veteran is not entitled to a higher rating 
pursuant to the application of 38 C.F.R. §§ 4.40 and 4.45 
(1998) because he is already at the maximum under this 
Diagnostic Code.

The Board has identified no other Diagnostic Code which would 
be more appropriate for rating the veteran's residuals of 
pilonidal cystectomy.  The veteran has indicated that his 
pilonidal cyst residuals flares up approximately once yearly, 
causing discomfort.  It is, however, understood that the 
veteran's service-connected disability may not precisely 
match the assigned Diagnostic Code.  See 38 C.F.R. § 4.21 
(1998).  However, the medical evidence, described above, 
indicates that the service-connected disability consists 
primarily of a scar.  Thus, Diagnostic Codes 7804 and 7805 
are the most appropriate for rating purposes, and the veteran 
and the Court have not suggested otherwise.

Extraschedular rating

In the October 1996 supplemental statement of the case, the 
RO considered the provisions of 38 C.F.R. § 3.321(b)(1) 
(1996) regarding a higher rating on an extraschedular basis.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated. See also VAOPGCPREC 6-96 (finding that 
the Board may deny extraschedular ratings, provided that the 
RO has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321 (1998).  As noted 
above, the RO has addressed the matter of the assignment of 
an extraschedular rating.  The Board will, accordingly, 
consider the provisions of 38 C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (1998).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Although the veteran is currently unemployed, the record does 
not demonstrate the residuals of the pilonidal cystectomy 
have produced marked interference with employment or that he 
has required any recent hospitalization for it.  The Board 
acknowledges that the veteran has been unemployed for many 
years.  The Board notes that when he was examined by the VA 
in June 1982, he attributed his firing to the fact that he 
had lost time from work because he was depressed.  He made no 
mention at that time that his pilonidal cyst played any role 
in the fact that he lost his job.  The Board is unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture.  Accordingly, an extraschedular 
evaluation is not warranted.

In summary, for the reasons and bases stated above, the Board 
has concluded that the preponderance of the evidence is 
against the claim for residuals of a pilonidal cystectomy.  
The benefit sought on appeal is accordingly denied.


ORDER

An increased rating for residuals of a pilonidal cystectomy 
is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

